Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of applicant’s clarifying amendments, the restriction requirement is withdrawn. Claims 1-26 are considered.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional application 62/333,589, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The listing of broad technical elements that could theoretically be combined without any indication of how they would be technically combined or for what purpose does not provide adequate support or enablement for any of the claims in the instant application.
The disclosure of the prior-filed application, provisional application 62/427,141, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The listing of broad technical elements that could theoretically be combined without any indication of how they would be technically combined or for what purpose does not provide adequate support or enablement for any of the claims in the instant application.
For purposes of examination, 6/15/2016 will be considered as the earliest priority date.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, and 23 the term “slow-speed” is a relative term which renders the claim indefinite. The term “slow-speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore claim 1, 9, 23 and further dependent claims 2-8, 10-15 are indefinite.
Claims 1 and 9 recite “a response circuit that provides a process change command to remotely balance at least one component of the piece of equipment based on the at least one of the slow-speed RPMs or the phase information”. It is unclear from the claim language whether or not the balancing of the motor is a positively recited limitation. Therefore claim 1 and 9 and further dependent claims 2-8, 10-15 are indefinite. For purposes of examination, “to remotely balance at least one component of the piece of equipment based on the at least one of the slow-speed RPMs or the phase information” will be interpreted as intended use. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 18, 21-27  of patent no. US 11119473 in view of Saloio Jr, et al., US 20130054175 which teaches a multiplexer since it would yield predictable results when substituted for a switch. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1-21, 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 16523381 in view of in view of Saloio Jr, et al., US 20130054175. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21  of 16523381 are not patentably distinct from claims 1-21 and 24 of the instant application. When 16523381 is combined with the teaching of Saloio of a turbine with a rotational speed of a shaft, claims 25-26 are also rejected under provisional double patenting.
Claims 13-21 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of copending Application No. 16523536. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-20, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al., US 6111333 (hereinafter Takahashi)
Regarding claim 13, Takahashi teaches 
interpreting a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors operationally coupled to the piece of equipment (e.g. the detection values coming from the position detecting circuit which functions as a sensor which is operationally coupled to the motor, i.e. piece of equipment, also radial sensor 42a and 42b see column 6 lines 65-67), 
generating at least one timing signal (e.g. “The signal "TT" produced as 1 pulse/1 rotation is divided by a PLL (phased-locked loop) circuit so as to produce rotation position signals which are subdivided in the very fine mode. In the phase comparator 9, the pulse signal "TT" (i.e. timing signal), obtained from the phase corrector 8 is compared with the most significant bit (MSB) of the counter 12 to calculate frequency difference and phase difference. A low-pass filter (LPF) 10 filers the frequency difference and the phase difference output from the phase comparator 9”, see col 9 lines 26-36), 
determining a relative phase difference between at least one of the plurality of detection values and at least one of the timing signals (e.g. “estimated that a phase difference (i.e. relative phase) is generated in the deviation circuit 27 between input signal (i.e. detection value) and feedback signal (i.e. timing signal),”, see col 3 line 5-9), and 
and performing at least one process change operation for the piece of equipment in response to the relative phase difference (e.g. “Since the unbalance force corresponds to a periodic disturbance having a frequency equal to a rotation frequency, a sinuous wave command (i.e. one process change operation) having an opposite phase (i.e. in response to the relative phase) to this disturbance is added to a control command of a magnetic bearing. This method is so-called the feed-forward type unbalance vibration suppressing method“, see col 5 lines 49-56).  
Regarding claim 15, Takahashi teaches the limitations of claim 13. Takahashi further teaches enabling or disabling processing of at least one of the detection values in response to the relative phase difference (e.g. “The outputs from the radial sensors 42a, 42b, and the output from the axial sensor 43 are input (i.e. enabled) into a magnetic bearing control circuit 51,” see column 7 lines 41-45, enabling, “Then, preferably, the motor control circuit calculates a phase difference between terminal voltages and an induced voltage based upon currents of the windings, and outputs the rotation position signal based upon the phase difference, i.e. in response to the relative phase difference”, col 3 lines 49-58).  
Regarding claim 16, Takahashi teaches 
an industrial system comprising a piece of equipment (e.g. see abstract, a piece of equipment i.e. “brushless motor” and Fig. 1);
a data acquisition circuit structured to interpret a plurality of detection values (e.g. energizing switching unit 46 see Fig. 3 and col 8 line 7),
each of the plurality of detection values corresponding to at least one of a plurality of input sensors operationally coupled to the piece of equipment and communicatively coupled to the data acquisition circuit (e.g. the detection values coming from the position detecting circuit which functions as a sensor which is operationally coupled to the motor, also radial sensor 42a and 42b see column 6 lines 65-67), 
a signal evaluation circuit comprising: a timer circuit structured to generate at least one timing signal (e.g. “The signal "TT" produced as 1 pulse/1 rotation is divided by a PLL (phased-locked loop) circuit so as to produce rotation position signals which are subdivided in the very fine mode. In the phase comparator 9, the pulse signal "TT" (i.e. timing signal), obtained from the phase corrector 8 is compared with the most significant bit (MSB) of the counter 12 to calculate frequency difference and phase difference. A low-pass filter (LPF) 10 filers the frequency difference and the phase difference output from the phase comparator 9”, see col 9 lines 26-36 and Fig. 1), 
a phase detection circuit structured to determine a relative phase difference between at least one of the plurality of detection values and at least one of the timing signals from the timer circuit (e.g. “estimated that a phase difference (i.e. relative phase) is generated in the deviation circuit 27 between input signal (i.e. detection value) and feedback signal (i.e. timing signal),”, see col 3 line 5-9 and Fig. 1), and 
and a response circuit structured to perform at least one operation for the piece of equipment in response to the relative phase difference (e.g. “Since the unbalance force corresponds to a periodic disturbance having a frequency equal to a rotation frequency, a sinuous wave command (i.e. an operation for the piece of eqiupment) having an opposite phase (i.e. in response to the relative phase) to this disturbance is added to a control command of a magnetic bearing. This method is so-called the feed-forward type unbalance vibration suppressing method“, see col 5 lines 49-56 and Fig. 1).
 Regarding claim 17, Takahashi teaches the limitations of claim 16. Takahashi further teaches wherein the response circuit is further structured to perform the at least one operation in response to a change in frequency or a relative phase of at least one of the plurality of detection values (e.g. “The signal conditioner introduces a phase error into the vibration signal, and the signal conditioner introduces a phase shift into the test signal. A processor compensates (i.e. at least one operation) for the phase error in the vibration signal by correcting the vibration signal based on the phase shift in the test signal,” see abstract, relative phase).  
Regarding claim 18, Takahashi teaches the limitations of claim 17. Takahashi further teaches wherein the signal evaluation circuit is further structured to utilize a phase lock loop (PLL) to determine the change in the frequency or the relative phase of the at least one of the plurality of detection values (e.g. “The signal "TT" produced as 1 pulse/1 rotation is divided by a PLL (phased-locked loop) circuit so as to produce rotation position signals which are subdivided in the very fine mode. In the phase comparator 9, the pulse signal "TT" (i.e. on-board timer), obtained from the phase corrector 8 is compared with the most significant bit (MSB) of the counter 12 to calculate frequency difference (i.e. change in frequency) and phase difference (i.e. relative phase). A low-pass filter (LPF) 10 filers the frequency difference and the phase difference output from the phase comparator 9”, see col 9 lines 26-36).  
Regarding claim 19 and 20, Takahashi teaches the limitations of claim 17 and 18. Takahashi further teaches wherein the signal evaluation circuit is further structured to utilize a band pass filter to determine the change in the frequency or the relative phase of the at least one of the plurality of detection values (e.g. “A tracking filter 20 is used to extract the frequency component (i.e. change in frequency) of the unbalance vibrations (i.e. detection values). The tracking filter 20 is a band-pass filter. The frequency to be filtered by this band-pass filter is always trying to make coincident with the frequency of the rotation speed of the rotor“, see col 10 lines 59-63).
Regarding claim 24, Takahashi teaches the limitations of claim 16. Takahashi further teaches  wherein the piece of equipment comprises at least one of a compressor, a turbine, a blower, a fluid conveyance pipe or tube, a reaction vessel, a pump, a gearbox, a shaft, a motor, or a tank (e.g. abstract, motor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al., US 6111333 (hereinafter Takahashi) in view of Saloio Jr, et al., US 20130054175 (hereinafter Saloio) further in view of Zhao et al., “Load Torque Observer for Cutting Motor of Roadheader Based on PLL”, 2011 Third Intl Conf. on Measuring Tech. and Mechatronics Automation, pp. 476-479. (hereinafter Zhao).
Regarding claim 1, Takahashi teaches a plurality of variable groups of sensor inputs (e.g. see fig. 3, the channels coming into the position detecting circuit, i.e. sensor inputs, each channel is considered its own group, since the measurement values vary in time the inputs are considered variable), each of the plurality of variable groups of sensor inputs operationally coupled to a motor (e.g. see Fig.  3, the inputs are coupled to motor 41)
an switch comprising a plurality of sensor channels (e.g. the channels coming from the position detecting circuit), wherein each of the plurality of sensor channels is communicatively coupled to at least one of the plurality of variable groups of analog sensor inputs (see Fig. 4 item 46 energizing switching unit with a plurality of channel inputs shown as lines with arrow from the position detecting circuit, i.e. sensor, where each channel is its own group and operationally coupled to a motor),
 wherein a first one of the plurality of sensor channels comprises a trigger channel (e.g. “is integrated, such a signal having a phase shifted by 90 degrees from the phase of this induced voltage is obtained. When this phase shift signal is triggered at zero cross points by employing a comparator, a pulse signal which is turned ON/OFF and OFF/ON every 180 degrees is produced. This pulse signal can be employed as a rotation position signal.“, see col 2 lines 26-36) and wherein a second one of the plurality of sensor channels comprises an input channel (e.g. see Fig. 3 inputs into switching unit 46); 
wherein the switch comprises an on-board timer (e.g. “The signal "TT" produced as 1 pulse/1 rotation is divided by a PLL (phased-locked loop) circuit so as to produce rotation position signals which are subdivided in the very fine mode. In the phase comparator 9, the pulse signal "TT" (i.e. on-board timer), obtained from the phase corrector 8 is compared with the most significant bit (MSB) of the counter 12 to calculate frequency difference and phase difference. A low-pass filter (LPF) 10 filers the frequency difference and the phase difference output from the phase comparator 9”, see col 9 lines 26-36), and wherein the switch is configured to digitally derive a relative phase between the trigger channel and the input channel in response to the on-board timer (e.g. “estimated that a phase difference is generated in the deviation circuit 27 between input signal and feedback signal,”, see col 3 line 5-9), and 
wherein the switch is further configured to use a phase-lock loop (PLL) (e.g. “The PLL circuit contains a phase comparator, a low-pass filter, an oscillator, and a counter “, see abstract)  band-pass tracking filter (e.g. “A tracking filter 20 is used to extract the frequency component of the unbalance vibrations. The tracking filter 20 is a band-pass filter. The frequency to be filtered by this band-pass filter is always trying to make coincident with the frequency of the rotation speed of the roto“, see col 10 lines 59-63) on at least one of the plurality of analog sensor channels to obtain one of slow-speed rotations per minute (RPMs) or phase information for the motor operatively coupled to at least one of the variable groups of analog sensor inputs (e.g. “This pulse signal corresponds to a signal synchronized with a rotation of the rotor. This pulse signal is divided by using a PLL (phase-locked loop) (i.e. to obtain phase information) circuit so as to increase a total pulse number. Thus, this divided signal is used as a rotation position signal having high resolution. While both a sine function and a cosine function are calculated in correspondence with this rotation position of the high resolution, an unbalance control system for a magnetic bearing control apparatus is constituted“, see col 6 line 45-54); and 
and a response circuit that provides a process change command to remotely balance at least one component of the piece of equipment based on the at least one of the slow-speed RPMs or the phase information and wherein the at least one component of the piece of equipment is responsive to the process change command (e.g. “Since the unbalance force corresponds to a periodic disturbance having a frequency equal to a rotation frequency, a sinuous wave command having an opposite phase to this disturbance is added to a control command of a magnetic bearing. This method is so-called the feed-forward type unbalance vibration suppressing method“, see col 5 lines 49-56, the phase information).  
Takahashi does not explicitly teach the piece of equipment is in the oil and gas production environment, and that the inputs, switch, or signals are analog. 
Saloio teaches analog signal processing (e.g. see paragraph [0032]) and analog switch with analog inputs (e.g. see paragraph [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Saloio into Takahashi for the purpose of detecting and controlling rotating machine vibrations so that proper device operation can be achieved.
Zhao teaches  the piece of equipment is in the oil and gas production environment (e.g. see abstract, “the cutting head” which is used to cut rocks i.e. for oil and gas production, see also Fig. 1. Examiner notes that cutting heads are used in oil and gas production).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Zhao into Takahashi and Saloio for the purpose of controlling rotating machine vibrations so that stable operation can be achieved.
Regarding claim 2 and 10, Takahashi, Saloio, and Zhao teach the limitations of claim 1 and 9. Takahashi does not explicitly teach the additional limitations of claim 2. Saloio further teaches  wherein at least one of the plurality of analog sensor channels is operationally coupled to an analog-to-digital (A/D) converter and wherein the analog switch/multiplexor is further configured to auto-scale the A/D converter (e.g. “Signal conditioner 55 provides analog signal processing to interface with each vibration sensor 34, and to filter, shape, integrate, scale and band-limit the vibration signals for digitization by A/D 58”, see paragraph [0032]) , for peak detection on the at least one of the plurality of analog sensor channels (e.g. “FIG. 6A is a plot of harmonic amplitude response versus frequency. The nominal harmonic amplitude of the conditioned test signal (A/D output) is given on the vertical axis, in Volts peak”, see paragraph [0080]).  
Regarding claim 5, Takahashi, Saloio, and Zhao teach the limitations of claim 1. Takahashi further teaches the response circuit is further structured to provide the process change command further in response to a change in a frequency or a relative phase difference of at least one of the plurality of analog sensor channels (e.g. “The signal conditioner introduces a phase error into the vibration signal, and the signal conditioner introduces a phase shift into the test signal. A processor compensates (i.e. at least one operation) for the phase error in the vibration signal by correcting the vibration signal based on the phase shift in the test signal,” see abstract, relative phase difference).  
Regarding claim 6, Takahashi, Saloio, and Zhao teach the limitations of claim 5. Takahashi further teaches the response circuit (e.g. “Since the unbalance force corresponds to a periodic disturbance having a frequency equal to a rotation frequency, a sinuous wave command having an opposite phase to this disturbance is added to a control command of a magnetic bearing. This method is so-called the feed-forward type unbalance vibration suppressing method“, see col 5 lines 49-56,) and relative phase difference ((e.g. “estimated that a phase difference is generated in the deviation circuit 27 between input signal and feedback signal,”, see col 3 line 5-9)).
Zhao further teaches provide an alert (e.g. “the warning messages may interrupt the process and display alerts. “, see paragraph [0089]).
Regarding claim 8, Takahashi, Saloio, and Zhao teach the limitations of claim 1. Takahashi further teaches wherein the process change command comprises at least one command selected from the commands consisting of: an enabling or disabling command for the piece of equipment, a speed command for the piece of equipment, and a load command for the piece of equipment (e.g. “The outputs from the radial sensors 42a, 42b, and the output from the axial sensor 43 are input (i.e. enabling command) into a magnetic bearing control circuit 51,” see column 7 lines 41-45, enabling command).  
Regarding claim 9, Takahashi teaches a plurality of industrial sensor inputs, each of the plurality of industrial sensor inputs operationally coupled to a piece of equipment  (e.g. see fig. 3, the channels coming into the position detecting circuit, i.e. sensor inputs, operationally coupled to the motor item 41),
a switch comprising a plurality of sensor channels (e.g. the channels coming from the position detecting circuit), wherein each of the plurality of sensor channels is coupled to at least one of the sensor inputs (see Fig. 4 item 46 energizing switching unit with a plurality of channel inputs shown as lines with arrow from the position detecting circuit, i.e. sensor, where each channel is its own group and operationally coupled to a motor), wherein a first one of the plurality of sensor channels comprises a trigger channel (e.g. “is integrated, such a signal having a phase shifted by 90 degrees from the phase of this induced voltage is obtained. When this phase shift signal is triggered at zero cross points by employing a comparator, a pulse signal which is turned ON/OFF and OFF/ON every 180 degrees is produced. This pulse signal can be employed as a rotation position signal.“, see col 2 lines 26-36) and wherein a second one of the plurality of sensor channels comprises an input channel (e.g. see Fig. 3 inputs into switching unit 46); 
wherein the switch comprises an on-board timer (e.g. “The signal "TT" produced as 1 pulse/1 rotation is divided by a PLL (phased-locked loop) circuit so as to produce rotation position signals which are subdivided in the very fine mode. In the phase comparator 9, the pulse signal "TT" (i.e. on-board timer), obtained from the phase corrector 8 is compared with the most significant bit (MSB) of the counter 12 to calculate frequency difference and phase difference. A low-pass filter (LPF) 10 filers the frequency difference and the phase difference output from the phase comparator 9”, see col 9 lines 26-36), and wherein the switch is configured to digitally derive a relative phase between the trigger channel and the input channel in response to the on-board timer (e.g. “estimated that a phase difference is generated in the deviation circuit 27 between input signal and feedback signal,”, see col 3 line 5-9), and 
and utilize a phase-lock loop (PLL) (e.g. “The PLL circuit contains a phase comparator, a low-pass filter, an oscillator, and a counter “, see abstract)  band-pass tracking filter (e.g. “A tracking filter 20 is used to extract the frequency component of the unbalance vibrations. The tracking filter 20 is a band-pass filter. The frequency to be filtered by this band-pass filter is always trying to make coincident with the frequency of the rotation speed of the roto“, see col 10 lines 59-63) to obtain one of slow-speed rotations per minute (RPMs) or phase information for the piece of equipment in response to the trigger channel and the input channel (e.g. “This pulse signal corresponds to a signal synchronized with a rotation of the rotor. This pulse signal is divided by using a PLL (phase-locked loop) (i.e. to obtain phase information) circuit so as to increase a total pulse number. Thus, this divided signal is used as a rotation position signal having high resolution. While both a sine function and a cosine function are calculated in correspondence with this rotation position of the high resolution, an unbalance control system for a magnetic bearing control apparatus is constituted“, see col 6 line 45-54); and 
and a response circuit that provides a process change command to remotely balance at least one component of the piece of equipment based on the at least one of the slow-speed RPMs or the phase information (e.g. “Since the unbalance force corresponds to a periodic disturbance having a frequency equal to a rotation frequency, a sinuous wave command having an opposite phase to this disturbance is added to a control command of a magnetic bearing. This method is so-called the feed-forward type unbalance vibration suppressing method“, see col 5 lines 49-56, the phase information).  
Takahashi does not explicitly teach the piece of equipment is in the oil and gas production environment, and that the inputs, switch, or signals are analog. 
Saloio teaches analog signal processing (e.g. see paragraph [0032]) and analog switch with analog inputs (e.g. see paragraph [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Saloio into Takahashi for the purpose of detecting and controlling rotating machine vibrations so that proper device operation can be achieved.
Zhao teaches  the piece of equipment is in the oil and gas production environment (e.g. see abstract, “the cutting head” which is used to cut rocks i.e. for oil and gas production, see also Fig. 1. Examiner notes that cutting heads are used in oil and gas production).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Zhao into Takahashi and Saloio for the purpose of controlling rotating machine vibrations so that stable operation can be achieved.

Claims 3-4, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, Saloio, and Zhao in view of Sorensen, Jens, “Sigma-Delta Conversion Used for Motor Control”, Analog Devices Technical Article, 2015, 6 pages (hereinafter Sorenson).
Regarding claim 3,11 , Takahashi, Saloio, and Zhao teach the limitations of claim 1. Takahashi and Saloio do not explicitly teach the additional limitations of claim 3, 11.
Sorensen teaches wherein at least one of the plurality of analog sensor channels is operationally coupled to a delta-sigma analog-to-digital (A/D) converter (e.g. see page 1 left column  and Fig. 2 which shows the analog input into the delta sigma converter) , and wherein the analog switch/multiplexor is further configured to use higher input oversampling to reduce anti-aliasing filter requirements for the delta-sigma A/D converter (e.g. “A Σ-Δ ADC has the lowest possible resolution of 1 bit, but through oversampling, noise shaping, digital filtering, and decimation, very high signal quality can be achieved. The theory behind Σ-Δ ADCs and sinc filters is well understood and well documented,”, first page top of right column and “In these instances, the current assumes its average value so if there is tight control of the sampling instant, under sampling is possible without suffering from aliasing,” page 1 right column, second to last paragraph).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Sorensen into Takahashi, Saloio, and Zhao for the purpose of extracting useful values for more effective motor control.
Regarding claim 4, 12, Takahashi, Saloio, and Zhao teach the limitations of claim 1 and 9. Takahashi and Saloio do not explicitly teach the additional limitations of claim 4, 10.
Sorensen teaches wherein at least one of the plurality of analog sensor channels is operationally coupled to a delta-sigma analog-to-digital (A/D) converter (e.g. see page 1 left column  and Fig. 2 which shows the analog input into the delta sigma converter) , and wherein the analog switch/multiplexor is further configured to use a complex programmable logic device (CPLD) as a clock-divider for the delta-sigma A/D converter to achieve a lower sampling rate without digital resampling (e.g. “the start of sampling is controlled by the enable/disable of the modulator clock, i.e. clock-divider. Once enabled, the filter will remain synchronized with the PWM and there is no need to realign,” page 2 right column and decimation using the clock divider to achieve a lower sample rate without digital resampling, see page 2, left column and fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Sorensen into Takahashi, Saloio, and Zhao for the purpose of extracting useful values for more effective motor control.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, Saloio, and Zhao in view of Allen et al., “Flexible High-Speed Load Shedding Using a Crosspoint Switch,” 2006 Power Systems Conference: Advanced Metering, Protection, Control, Communication, and Distributed Resources, IEEE, 14-17 March 2006. (hereinafter Allen).
Regarding claim 7, Takahashi, Saloio, and Zhao teach the limitations of claim 1. Takahashi further teaches wherein at least one of the plurality of analog sensor inputs comprises a variable group of analog sensor inputs  (e.g. see fig. 3, the channels coming into the position detecting circuit, each channel is considered its own group, since the measurement values vary in time the inputs are considered variable).
Takahashi, Saloio, and Zhao do not explicitly teach wherein the analog switch is an analog crosspoint switch.
Allen teaches wherein the analog switch is an analog crosspoint switch (e.g. “. This design is currently being installed in an oil refinery and uses a load-shedding processor, protection logic processors with crosspoint switch functions, microprocessor protective relays for status input and analog quantities, and a power management system for operator load table inputs,” see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Allen into Takahashi, Saloio, and Zhao for the purpose of balancing motor loads so that an optimum operating experience can be achieved.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi view of Nicq, US 20140352444 (hereinafter Nicq)
Takahashi teaches the limitations of claim 13. Takahashi further teaches the response circuit (e.g. “Since the unbalance force corresponds to a periodic disturbance having a frequency equal to a rotation frequency, a sinuous wave command having an opposite phase to this disturbance is added to a control command of a magnetic bearing. This method is so-called the feed-forward type unbalance vibration suppressing method“, see col 5 lines 49-56,) and relative phase difference ((e.g. “estimated that a phase difference is generated in the deviation circuit 27 between input signal and feedback signal,”, see col 3 line 5-9)).
Takahashi does not explicitly teach provide an alert.
Nicq teaches provide an alert (e.g. paragraph [0095], “The detection system may, for example, monitor the progression in amplitude of the various harmonics of the frequency signals with respect to corresponding relative thresholds. A threshold overshoot may thus activate alarms or warning messages 31.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Nica into Takahashi for the purpose monitoring the status of a motor in real time so that accurate troubleshooting can occur.

Claim 21-22, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi view of Saloio.
Regarding claim 21, Takahashi teaches the limitations of claim 16. Takahashi further teaches an switch comprising a plurality of sensor channels (e.g. the channels coming from the position detecting circuit), wherein each of the plurality of sensor channels is communicatively coupled to at least one of the plurality of variable groups of analog sensor inputs (see Fig. 4 item 46 energizing switching unit with a plurality of channel inputs shown as lines with arrow from the position detecting circuit, i.e. sensor, where each channel is its own group and operationally coupled to a motor),
 wherein a first one of the plurality of sensor channels comprises a trigger channel (e.g. “is integrated, such a signal having a phase shifted by 90 degrees from the phase of this induced voltage is obtained. When this phase shift signal is triggered at zero cross points by employing a comparator, a pulse signal which is turned ON/OFF and OFF/ON every 180 degrees is produced. This pulse signal can be employed as a rotation position signal.“, see col 2 lines 26-36) and wherein a second one of the plurality of sensor channels comprises an input channel (e.g. see Fig. 3 inputs into switching unit 46).
Takahashi does not explicitly teach a multiplexor. 
Saloio teaches that the switch is a multiplexer (e.g. “ Multiplexer 54 switches”, see paragraph [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Saloio into Takahashi for the purpose of detecting and controlling rotating machine vibrations so that proper device operation can be achieved.
Regarding claim 22, Takahashi and Saloio teaches the limitations of claim 21.  Although Takahashi and Saloio do not explicitly teach wherein the phase detection circuit is further structured to determine a second relative phase difference between the trigger channel and the input channel, and wherein the response circuit is further structured to perform the at least one process change operation further in response to the second relative phase difference, it would have been obvious to a person having ordinary skill in the art at the time of filing to repeat the prior performed steps of determining a phase difference and performing an operation with the rational that applying a known technique (i.e. determining a phase difference and performing an operation) to a known device, method, or product to yield a predictable result since the process has already been performed a first time. 
Regarding claim 25 and 26, Takahashi teaches the limitations of claim 16. Takahashi does not explicitly teach wherein the piece of equipment comprises a turbine, and the plurality of detection values relates to a rotational speed of the turbine wherein the rotational speed of the turbine comprises at least one of a turbine blade tip rotational rate or a shaft speed.
Saloio teaches wherein the piece of equipment comprises a turbine, and the plurality of detection values relates to a rotational speed of the turbine wherein the rotational speed of the turbine comprises at least one of a turbine blade tip rotational rate or a shaft speed (e.g. “Speed sensors 36 may be positioned to sense the rotational speeds of fan 12, low pressure shaft 30 and high pressure shaft 32, as depicted in the example of FIG. 1. Speed sensors 36 refer to sensors that can detect a position or change in position over a period of time for a shaft or other rotating component”, see paragraph [0024]).
Examiner’s Note
Regarding claim 23, although Takahashi teaches There are possibilities that the PLL circuit could not be operated under better condition using the 1-pulse/1-rotation signal, such as a fast change occurring in rotation speeds, or a low-speed machine (see column 11 lines 38-42), the prior art alone or in combination does not explicitly teach wherein the phase detection circuit is further structured to determine slow-speed rotations per minute (RPMs) for the piece of equipment in response to the trigger channel and the input channel, and wherein the response circuit is further structured to perform the at least one process change operation further in response to the slow- speed RPMs.
Examiner notes that claim 23 is not allowed because of a rejections under 35 U.S.C. 112(b).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Spizig et al., US 20100313311 – teaches “Analog crosspoints are no longer required to control the different switches, relays, stepper or DC motors etc. Instead, a multiplexer developed within the programmable logic device can be employed,” see paragraph [0047].
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862